DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 JONATHAN BOMBART, as Personal Representative of the ESTATE OF
                    LOUIS BOMBART,
                        Appellant,

                                    v.

              ALLEN BOMBART and FELICE BOMBART,
                          Appellees.

                              No. 4D21-2698

                              [May 19, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Martz, Judge; L.T. Case No. 50-2016-CP-002685-
XXXX-SB.

  William F. Rhodes of William F. Rhodes, P.A., Miami, for appellant.

    Anthony Murphy of Jermaine O'Neill Thompson, P.A., Oakland Park,
for appellee Allen Bombart.

  Daniel Doorakian of Katz & Doorakian Law Firm, P.L., West Palm
Beach, for appellee Felice Bombart.

PER CURIAM.

  Affirmed.

CONNER, C.J., DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.